PEAR TREE FUNDS Supplement Dated September 2, 2011 to Prospectus dated August 1, 2011 PEAR TREE EMERGING MARKETS FUND Ordinary Shares (Ticker Symbol: QFFOX) Institutional Shares (Ticker Symbol: QEMAX) The information in the Pear Tree Funds’ Prospectus dated August 1, 2011, as supplemented from time to time (the “Prospectus”), is hereby supplemented as follows: The section “Summary Information-Pear Tree Emerging Markets Fund-Management” on page 24 of the Prospectus is deleted in its entirety and replaced with the following: “Management “The Fund is managed by Pear Tree Advisors, Inc. The Fund is sub-advised by PanAgora Asset Management, Inc. (“PanAgora”). The following employees of PanAgora serve as the portfolio managers of the Fund: Investment Team Position at PanAgora Manager of the Fund Since Dmitri Kantsyrev, Ph.D., CFA Portfolio Manager, Equity Investments Sanjoy Ghosh, Ph.D. Director, Equity Investments George Mussalli Chief Investment Officer, Head of Stock Selector Strategies, Head of Equity Research 2011” The Section “Management of Pear Tree Funds-The Sub-Advisers and Portfolio Management-Pear Tree Emerging Markets Fund” on pages 44-45 of the Prospectus is deleted in its entirety and replaced with the following: “Pear Tree Emerging Markets Fund “Sub-Adviser. PanAgora Asset Management, Inc. (“PanAgora”), 470 Atlantic Avenue, Boston, MA 02110, serves as the investment sub-adviser to Pear Tree Emerging Markets Fund. As of June 30, 2011, PanAgora had $24.4 billion in assets under management in portfolios of institutional pension and endowment funds, among others.Putnam Investments LLC is a control person of PanAgora. “Portfolio Management. Pear Tree Emerging Markets Fund is managed by the following team. Portfolio manager Portfolio manager experience in this Fund Primary title(s) with Sub-Adviser, primary role and investment experience Dmitri Kantsyrev, Ph.D., CFA Since 2008 Portfolio Manager, Equity Investments Dr.Kantsyrev is a Quantitative Analyst on the Dynamic Equity Modeling Team primarily responsible for conducting research for PanAgora’s Global and International Equity strategies. Dr.Kantsyrev joined PanAgora in 2007 from the University of Southern California, where he completed his studies in Finance. Dr.Kantsyrev is a CFA charterholder. Sanjoy Ghosh, Ph.D. Since 2008 Director, Equity Investments Dr.Ghosh is a Director responsible for managing the firm’s dynamic equity investments. Prior to joining PanAgora in 2004, he worked at Putnam Investments as a portfolio manager on the Structured Equity teamand has over 6 years investment industry experience. George Mussalli Since 2011 Chief Investment Officer, Head of Stock Selector Strategies, Head of Equity Research Mr. Mussalli is responsible for all equity strategies at PanAgora, as well as the research and management of the firm’s stock selector strategies. He is also a member of the firm’s Investment, Operating and Directors Committees. Before joining PanAgora in 2004, he was a Vice President and Portfolio Manager on the Putnam Investments Structured Equity team, where he was a portfolio manager responsible for U.S. Large Cap Structured Equity portfolios.” *** The rest of the Prospectus remains unchanged. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
